Title: To James Madison from George Washington, Ca. 1789-1796
From: Washington, George
To: Madison, James


        § From George Washington. Ca. 1789–1796. Three notes requesting consultation with JM on unspecified matters:
        “Thursday, 9 oclk.
        “If you could make it convenient to call here before you go to the House, you would oblige me. I want to have some conversation with you on two or three matters. Yrs Affectly.”
        “Sunday ½ past 7 oclk.
        “If you have leisure to give the enclosed a reading, and me an opportunity of conversing with you further on the subject about half after Six this afternoon, or tomorrow at breakfast, eight oclock, it would oblige your affecte. sert.”
        “Friday, 9 oclk.
        “If Mr Madison, can make it convenient to call on the P. between this and ten oclock, or at that hour, he would be glad to see him.”
      